Third District Court of Appeal
                               State of Florida

                           Opinion filed April 18, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1920
                          Lower Tribunal No. 16-9133
                             ________________


Romilio F. Marques, M.D., Romilio F. Marques, M.D., P.A., Naples
  HMA, LLC, d/b/a Physicians Regional Medical Center, Ofelia
Marin, M.D., KIDZ Medical Services, Inc., Jorge Mujica, M.D., and
               Quail Emergency Physicians, LLC,
                                   Appellants,

                                        vs.

               Pedro Garcia, a minor, by and through
 his parents, Jesus Garcia and Norma Cisneros, and Jesus Garcia,
                 and Norma Cisneros, individually,
                                    Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Rosa I. Rodriguez, Judge.

      Benito H. Diaz, P.A., and Benito H. Diaz; Hicks, Porter, Ebenfeld & Stein,
and Dinah Stein and Mary Gniadek, for appellants Romilio F. Marques, M.D., and
Romilio F. Marques, M.D., P.A.; Falk, Waas, Hernandez, Cortina, Solomon &
Bonner, P.A., and Scott E. Solomon, for appellants Ofelia Marin, M.D., and KIDZ
Medical Services, Inc.; Foley & Mansfield, and Kevin O’Connor, for appellants
Jorge Mujica, M.D., and Quail Emergency Physicians, LLC; Wicker, Smith,
O’Hara, McCoy & Ford, P.A., and Michael D’Lugo and Robert Baron Ringhofer
(Naples), for appellant Naples HMA, LLC, d/b/a Physicians Regional Medical
Center.

       Zebersky & Payne, LLP, and Edward H. Zebersky (Fort Lauderdale);
Grossman Roth Yaffa Cohen, P.A., and Andrew B. Yaffa and Rachel Wagner
Furst, for appellees.

Before LAGOA, SALTER and FERNANDEZ, JJ.

      LAGOA, J.

      Appellants, Romilio F. Marques, M.D., Romilio F. Marques, M.D., P.A.,

Naples HMA, LLC, d/b/a Physicians Regional Medical Center, Ofelia Marin,

M.D., KIDZ Medical Services, Inc., Jorge Mujica, M.D., and Quail Emergency

Physicians, LLC, defendants below (collectively, “the Appellants”), appeal from a

non-final order denying their motion to transfer venue pursuant to section 47.122,

Florida Statutes (2016). We affirm.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      On November 5, 2014, Pedro Garcia (“Pedro”), a six-day old infant,

developed a serious intestinal condition that caused him to vomit green bile. His

mother, Norma Cisneros (“Cisneros”), took him to the emergency room at

Physicians Regional Medical Center (“Physicians Regional”), a hospital operated

by Naples HMA, LLC (“Naples HMA”). At that initial visit, Pedro was seen by

Dr. Jorge Mujica (“Mujica”), an emergency room physician. Mujica discharged

Pedro less than two hours after Pedro and Cisneros had arrived.




                                        2
      When Pedro’s symptoms persisted, Cisneros took her son on November 24,

2014, to see Dr. Romilio Marques (“Marques”), a pediatrician in Naples, who in

turn referred Cisneros to a local specialist, Dr. Ofelia Marin (“Marin”). Marin saw

Pedro multiple times over the course of several weeks. On December 20, 2014,

Cisneros brought Pedro back to the emergency room at Physicians Regional, where

he was again seen by Mujica. Mujica diagnosed Pedro with colic and discharged

him. The following morning, Pedro’s condition worsened, and Cisneros again

returned to Physicians Regional. On this visit, Dr. Michael Ropele, a different

emergency room doctor at Physicians Regional, saw Pedro and ordered an X-ray

that revealed Pedro suffered from a volvulus, a twisting of the intestine. Pedro was

then airlifted to Joe DiMaggio Children’s Hospital in Broward County for

treatment.   At Joe DiMaggio Children’s Hospital, Pedro received life-saving

treatment, including five surgeries, and remained there for close to two and a half

months.

      On April 11, 2016, Pedro’s parents, Cisneros and Jesus Garcia (“Garcia”),

on behalf of Pedro and themselves individually (collectively “Appellees”), filed a

medical malpractice lawsuit in Miami-Dade County against Naples HMA, Drs.

Mujica, Marques, and Marin, and the doctors’ employers—Quail Emergency

Physicians, LLC (“Quail Emergency”), Romilio F. Marques, M.D., P.A.

(“Marques P.A.”), and KIDZ Medical Services, Inc. (“KIDZ”).



                                         3
      The three individual defendants reside and work in Collier County. Of the

four corporate defendants, KIDZ has its principal place of business in Miami-Dade

County, Marques P.A. is registered in Collier County, and Naples HMA and Quail

Emergency are foreign companies with registered agents in Leon County.1

      Appellants, except Naples HMA, filed motions to transfer venue to Collier

County pursuant to section 47.122, Florida Statutes (2016) (“the motions”).

Naples HMA did not file its own motion to transfer, but instead moved to join in

the motions filed by the other Appellants. The motions were substantially similar,

and all argued that Miami-Dade County would be inconvenient for the parties and

witnesses and that the interests of justice weighed in favor of transferring venue to

Collier County. Drs. Mujica, Marin, and Marques each filed affidavits in support

of their motions, and each asserted that they lived and worked in Naples, Florida,

and that their professional and personal lives would be unduly burdened by a trial

in Miami-Dade County. None of the doctors’ affidavits addressed or established

substantial inconvenience or undue expense that would require a change of venue

for the convenience of the anticipated witnesses.

      The affidavit of KIDZ’s CFO stated that it would be beneficial for the action

to be in Collier County because that is where Pedro received his medical treatment.

Naples HMA submitted the affidavit of a risk management officer who stated she

1 Naples HMA is a Florida limited liability company with its principal place of
business in Franklin, Tennessee. Quail Emergency is a Florida limited liability
company with its principal place of business in Colorado.

                                         4
would be inconvenienced by having to travel to Miami-Dade County for trial.

Marques P.A. and Quail Emergency did not submit affidavits in support of their

respective motions.

      None of the Appellants submitted any affidavits or other evidence

addressing the identity of the witnesses needed for trial, whether the witnesses

were material, or the significance of the witnesses’ testimony. Dr. Marin and

KIDZ filed an unverified Notice of Filing in support of their motion to transfer that

simply listed the date of each of Pedro’s treatments, the respective treating

physician or hospital, and the location of the physician or hospital. This Notice

stated that the list of names and dates was obtained from Pedro’s medical files. It

did not identify the nature of the treatments, nor did it purport to identify which

individuals or entities would be trial witnesses (material or otherwise) or the

substance (much less the significance) of their anticipated testimony. Appellees

filed responses in opposition to each of the motions to transfer, arguing that venue

was proper in Miami-Dade County and that Appellants had not met their burden

under section 47.122.

      On July 18, 2016, the trial court held a hearing on the motions to transfer

venue. The trial court denied the motions to transfer in a written order dated

August 4, 2016. Relying on this Court’s decision in R.J. Reynolds Tobacco Co. v.

Mooney, 147 So. 3d 42 (Fla. 3d DCA 2014), the trial court stated that in order to

successfully challenge a plaintiff’s forum selection “the burden is upon the

                                         5
defendant to show either substantial inconvenience or that undue expense

requires a change for the convenience of the parties or witnesses.” Id. at 43

(emphasis in original). The trial court further explained that this Court “has made

clear that plaintiffs may select a venue for any reason,” and set forth in its written

order the standard articulated by this Court in R.J. Reynolds:

             We also cannot agree with any conclusion that plaintiffs
             should not be able to select an attorney or expert
             witnesses in a county and maintain suit there simply
             because they see some procedural advantage or because
             juries in the chosen forum tend to award larger monetary
             damages. There is nothing improper in choosing a venue
             because it is the most advantageous venue procedurally,
             or otherwise, for the law itself recognizes a plaintiff’s
             privilege in initially selecting a venue irrespective of
             reason. If, therefore, venue is proper in more than one
             place, a plaintiff has the privilege of selecting which
             venue is most favorable to it for any reason and that
             selection will not be disturbed absent evidence that the
             chosen venue is either not proper in the place selected or
             substantially inconvenient to the witnesses or parties.

Id. at 46 (emphasis in original). Applying R.J. Reynolds, the trial court concluded

that although the Appellants “presented evidence that there was some

inconvenience and expense involved if the trial were to proceed in Miami-Dade

County,” the evidence set forth in the affidavits was not “sufficient to establish the

substantial inconvenience or undue expense which the law requires [and]

[a]ccordingly, a transfer of venue is not warranted here.” (emphasis in original).

This appeal followed.

II.   STANDARD OF REVIEW

                                          6
       An order denying a motion to transfer venue under section 47.122, Florida

Statutes, is reviewed for an abuse of discretion. Hyatt Corp. v. Howarth, 678 So.

2d 823, 823-24 (Fla. 3d DCA 1996).            In reviewing such decisions, we have

cautioned:

             The trial court’s discretion is abused “only where no
             reasonable [person] would take the view adopted by the
             trial court.” Canakaris v. Canakaris, 382 So. 2d 1197
             (Fla. 1980). . . . We may not, under the abuse of
             discretion standard, simply supplant this decision with
             this court’s preference on a de novo review of the same
             venue factors.

Id. at 824 n.1. Where “the record contains a logical basis for the exercise of [the

trial judge’s] discretion,” there is no abuse of discretion. Mercer v. Raine, 443 So.

2d 944, 946 (Fla. 1983); accord Canakaris, 382 So. 2d at 1203.

III.   ANALYSIS

       Initially, we note that all the parties agree that venue is proper in both

Miami-Dade and Collier counties. “[W]here venue is proper in more than one

county, the choice of forum rests with the plaintiff.”       P.V. Holding Corp. v.

Tenore, 721 So. 2d 430, 431 (Fla. 3d DCA 1998). Section 47.122, however,

authorizes a court to “transfer any civil action to any other court of record in which

it might have been brought” for “the convenience of the parties or witnesses or in

the interest of justice.”   While the three elements of this statute are in the

disjunctive and thus a change in venue could arguably be based on any of them,

this Court has held that “[o]f the three statutory factors—convenience of the

                                          7
parties, convenience of the witnesses, and interest of justice—the most important

factor is the convenience of the witnesses.” Cooper Tire & Rubber Co. v. Estate of

Chavez ex rel. Hernandez, 8 So. 3d 1157, 1159 (Fla. 3d DCA 2009).

      As the trial court correctly found, in order to successfully challenge the

plaintiff’s forum selection, “‘the burden is upon the defendant to show either

substantial inconvenience or that undue expense requires a change for the

convenience of the parties or witnesses.’”         R.J. Reynolds, 147 So. 3d at 43

(emphasis omitted) (quoting Gov’t Emps. Ins. Co. v. Burns, 672 So. 2d 834, 835

(Fla. 3d DCA 1996)). “This requires the defendant to come forward with record

evidence to support a transfer.” Id. at 43 (emphasis omitted) (citing Burns, 672 So.

2d at 835). It is therefore incumbent on the party seeking transfer “‘to submit

affidavits or other evidence that will shed necessary light on the issue of the

convenience of the parties and witnesses and the interest of justice.’” Cardelles v.

Catholic Health Servs., Inc., 14 So. 3d 1025, 1027 (Fla. 4th DCA 2009) (quoting

Wynn Drywall, Inc. v. Aequicap Program Adm’rs, Inc., 953 So. 2d 28, 30 (Fla. 4th

DCA 2007)). We find that the trial court did not abuse its discretion in concluding

that the Appellants failed to meet their burden.

      “‘[I]n order for a court to consider the convenience of the witnesses, the

court must know who the witnesses are and the significance of their testimony.’”

R.J. Reynolds, 147 So. 3d at 45 (quoting Brown & Williamson Tobacco Corp. v.

Young, 690 So. 2d 1377, 1379 (Fla. 1st DCA 1997)); see also Foster Marine

                                          8
Contractors, Inc. v. S. Bell Tel. & Tel. Co., 541 So. 2d 114, 114 (Fla. 4th DCA

1989) (“[Defendant must also] show[] the subject matter of the various witnesses’

testimony (to wit: the quality of the testimony versus the quantity of the

testimony).”(emphasis in original)). It is therefore important for the trial court to

know whether the witnesses identified are key or material witnesses. See Hu v.

Crockett, 426 So. 2d 1275, 1279 (Fla. 1st DCA 1983) (noting that “since the

quality of testimony by a key witness may well outweigh the quantity of testimony

by a number of witnesses testifying to relatively unimportant matters,” the

significance of the witnesses’ testimony is relevant to section 47.122). Here, the

Appellants failed to establish the identity of the key or material witnesses. Indeed,

no record evidence established the identity of the witnesses needed for trial much

less the significance of these witnesses’ testimony, and the trial court recognized as

much at the hearing. Appellants therefore failed to meet their burden by not

disclosing information as to the necessity, relevance, or significance of the

evidence to be presented by material witnesses at trial. See R.C. Storage One, Inc.

v. Strand Realty, Inc., 714 So. 2d 634, 635 (Fla. 4th DCA 1998), quoted with

approval by R.J. Reynolds, 147 So. 3d at 44.          Moreover, even if all of the

individuals listed in the unsworn Notice filed by Marin and KIDZ were presumed

to be key or material witnesses, the trial court did not abuse its discretion in

concluding that Appellants failed to meet their burden, as none of the Appellants

submitted affidavits or other evidence demonstrating how these witnesses would

                                          9
be substantially inconvenienced or that undue expense required a change in venue

for the convenience of these witnesses. See R.J. Reynolds, 147 So. 3d at 43.

         Although we may have reached a different conclusion were we sitting as the

trial court, we may not, under the abuse of discretion standard, supplant our

judgment for that of the trial court. “The trial court—with the parties before it and

the case having been assigned to its judicial labor—was thus within its discretion

to either grant or deny the motion for change of venue.” Hyatt, 678 So. 2d at 824

n.1. Here, Appellants failed to show which of the witnesses were key or material

witnesses, and further failed to show substantial inconvenience or undue expense

that required a change of venue for the convenience of the witnesses. As such, the

trial court did not abuse its discretion in denying the motions to transfer.

IV.      CONCLUSION

         Based on the record before us, we find that the trial court did not abuse its

discretion in denying the motions to transfer venue and affirm the trial court’s

order.

         AFFIRMED.

         FERNANDEZ, J., concurs.




                                           10
                                           Romilio F. Marques, M.D. v. Garcia, et al.
                                                               Case No. 3D16-1920


SALTER, J. (dissenting).

      I respectfully dissent. I would reverse the order denying the motions of all

seven defendants to transfer venue to Collier County, where all three plaintiffs

reside and the cause of action indisputably arose. Section 47.122, Florida Statutes

(2016), “Change of venue; convenience of parties or witnesses or in the interest of

justice,” plainly applies to a case such as this.

      Facts and Procedural History

      The following are allegations of fact in the complaint filed in the circuit court

in Miami-Dade County in April 2016. In November 2014, six day-old Pedro

Garcia was taken by his mother to the emergency room at Physicians Regional

Medical Center in Naples, Collier County, Florida, based on the infant’s vomiting.

The child was seen by Dr. Mujica there and discharged “without any meaningful

diagnosis” less than two hours after arrival at the emergency room.

      Not quite three weeks later, the infant continued to vomit a “bilious emesis,”

and his mother took him to see Dr. Marques, a pediatrician, at his medical office in

Collier County. Dr. Marques advised the child’s mother to follow up in a month

with Dr. Marin, a pediatric gastroenterologist, at Dr. Marin’s office in Collier

County. Pedro’s mother made an appointment with Dr. Marin only eight days later

                                            11
at her office in Collier County. After two more such visits to Dr. Marin’s office,

the child’s mother returned with him to the emergency room at Physicians

Regional.      Ultimately the child’s conditioned worsened, x-rays of his

gastrointestinal system were obtained, and he was diagnosed with a twisted

intestine.

       The child was airlifted by helicopter to a children’s hospital in Broward

County, where he was treated.         Ultimately, he had five surgeries, with large

portions of his small intestine removed and a port and feeding tube inserted in his

chest. His parents, Jesus Garcia and Norma Cisneros, allege that as a result of the

acts, omissions, and injuries alleged in the complaint, the child has become disabled

and suffered damages (and will continue to sustain damages), in addition to the

separate damages suffered, and expenses incurred, by the parents themselves. The

parents retained counsel in Broward County and Miami-Dade County, who served a

notice of intention to initiate litigation and then filed the complaint.

       All seven defendants filed motions to transfer venue from Miami-Dade

County to Collier County under section 47.122 and affidavits in support of those

motions. The plaintiffs, residents of Collier County, opposed the motions. The trial

court denied the motions, apparently based on the following assessments of the

record:

            There are three corporate Defendants in this case. One, KIDZ
       Medical Services, Inc. (“KIDZ”), has its principal place of business in
       Miami Dade County. The other two, Naples HMA, LLC, and Quail

                                           12
      Emergency Physicians, LLC, are foreign corporations and do not
      reside in Collier County. None of the corporate Defendants have
      submitted evidence regarding substantial inconvenience or undue
      expense. KIDZ did submit an affidavit (of George MacConnell, Esq.)
      in support of its motion; however the affidavit does not address
      substantial inconvenience or undue expense.

             Two of the three individual Defendants, Ofelia Marin, M.D.,
      and Jorge Mujica, M.D., submitted evidence, in the form of affidavits.
      The sole evidence of substantial inconvenience and/or undue expense
      is contained in those two affidavits.

              Dr. Mujica’s affidavit states that if required to travel to Miami
      for trial, he would be inconvenienced by losing income and not being
      able to see patients and by not being able to spend time with his
      family. In addition, Dr. Mujica claims that the cost of a staying in a
      hotel during the trial would be an undue expense for him [sic].

            Dr. Marin’s affidavit states that traveling to Miami for trial
      would cause substantial hardship for her because it would prevent her
      from seeing patients before or after court.

             The trial is estimated to be between seven and ten trial days.
      Most of Plaintiffs’ witnesses reside either in Broward County or out of
      state.

      Based on these conclusions, the trial court found evidence that there would

be “some” inconvenience involved if trial proceeds in Miami-Dade County, but not

“substantial” inconvenience or “undue” expense [original emphasis], and denied

the defendants’ motions to transfer venue. This appeal by all of the defendants

followed.

      Analysis

      Our standard of review regarding a ruling on a motion to transfer venue is for

an abuse of discretion. R.J. Reynolds Tobacco Co. v. Mooney, 147 So. 3d 42, 43

                                         13
(Fla. 3d DCA 2014).      The issue is governed by a statute, however, and “the

discretion of the court is not unbridled and must be predicated upon a proper

showing of convenience or interests of justice.” Taylor v Dasilva, 401 So. 2d 1161,

1163 (Fla. 3d DCA 1981). And while a plaintiff’s choice of venue is accorded a

presumption of validity, that choice is not a “paramount consideration” that cannot

be overcome. P.V. Holding Corp. v. Tenore, 721 So. 2d 430, 431 (Fla. 3d DCA

1998); Hu v. Crockett, 426 So. 2d 1275, 1278 (Fla. 1st DCA 1983).

      Section 47.122 commands attention to three considerations: (1) the

convenience of the parties; (2) the convenience of the witnesses; and (3) the interest

of justice. The use of the disjunctive “or” in the statute means that any one of those

considerations, or a combination of them, may control the outcome. The present

case also indisputably satisfies the statute’s condition precedent to a motion to

change venue: that the transfer must be to a court of record “in which it might have

been brought.”

      Reviewing the record relating to the venue motions:

          All the plaintiffs reside in Collier County.

          Of the seven defendants, three are licensed physicians who live and
           work in Collier County. One defendant is a professional association
           formed by one of those physicians, and its only office is in Collier
           County.

          Defendant Naples HMA, LLC, is a Tennessee limited liability
           company, but it owns and operates Physicians Regional Medical
           Center in Naples, Collier County, Florida, where the child was treated.


                                         14
   The affidavit of Sherry Coccari, a licensed healthcare risk manager,
   certified professional in healthcare risk management, and compliance
   officer for Physicians Regional Healthcare System, establishes that she
   lives and works in Collier County. Her review of the plaintiffs’
   medical records at the Naples hospital where the child was treated
   identified five nurses and two registrars who made entries in the charts;
   all seven individuals reside and are employed in Collier County.

 Defendant Quail Emergency Physicians, LLC, is a Florida limited
  liability company with its principal address in Colorado. Quail
  employed defendant Dr. Jorge Mujica in the emergency department at
  the hospital in Collier County.

 The only defendant with any relationship to Miami-Dade County,
  “KIDZ Medical Services, Inc.,” is a Florida corporation with its
  principal address in Miami-Dade County. KIDZ employed Dr. Marin,
  a pediatrician who lives and works in Collier County, to perform
  services in that County. Dr. Marin’s affidavit established that her
  practice is in Collier County. Significantly, KIDZ itself is only named
  as a defendant in Count IV of the complaint, and only on the basis of
  vicarious liability for the alleged negligence of Dr. Marin in Collier
  County. KIDZ is not claimed to have committed any wrongful acts or
  omissions apart from those alleged to have been committed by Dr.
  Marin.

 All of the alleged acts and omissions claimed as medical malpractice in
  the complaint occurred in Collier County.

 The witnesses identified by counsel for the plaintiffs did not provide
  affidavits establishing any basis for venue in Miami-Dade County.
  Instead, counsel for the plaintiffs filed an affidavit stating that his
  offices are in Miami-Dade County (though this is irrelevant under the
  venue statute unless it were to be further established, and it was not,
  that the lack of qualified Collier County attorneys necessitates, in the
  interests of justice, the retention of counsel in Miami-Dade). The
  affidavit of plaintiffs’ counsel further stated that his clients “prefer to
  litigate in Miami-Dade County,” but did not say why, and stated that
  he “expects” that many of the physicians who treated the child in
  Broward County “will offer material testimony in this case,” and that
  “Miami-Dade County will be a more convenient venue for these


                                15
            physician witnesses than Collier County.” Though counsel listed 39
            such witnesses, none of them provided an affidavit or direct testimony
            regarding their residence, their amenability to a trial in Naples versus
            Miami, or their willingness to provide videotaped testimony for use in
            Collier County.

      The individual defendants and the nursing staff for the hospital described in

their affidavits the disruption to their medical and nursing practices, and the

expense and inconvenience of a lengthy trial in Miami-Dade County as opposed to

Collier County. The plaintiffs could not and did not provide such an affidavit, of

course, because they are residents of Collier County.

      Addressing the “interest of justice,” another aspect of venue concerns the

allocation of scarce judicial resources, particularly juries, as between Miami-Dade

and Collier County. See E.I. DuPont De Nemours & Co., v. Fuzzell, 681 So. 2d

1195, 1197–98 (Fla. 2d DCA 1996).2 This Court, too, has relied on section 47.122

and the “interest of justice” to support the transfer of a case to another County

upon a finding that “a Dade County jury, which is both a scarce and precious

resource, should not be burdened with determining a case that has no connection

with Dade County.” Westchester Fire Ins. Co. v. Fireman’s Fund Ins. Co., 673 So.


2 In that opinion, the Second District observed that “[t]here is nothing in this case
to connect this cause of action to Polk County other than the fact that the
[plaintiffs’] lawyer has an office in Polk County,” before reversing the trial court
and directing it to grant the defendants’ motion for change of venue to Lake
County (where the majority of the witnesses and the plaintiffs lived). See also
Sullivan v. Klein, 691 So. 2d 21, 22 (Fla. 3d DCA 1997) (“the only connection to
Dade County is the plaintiff’s attorney,” reversing denial of a motion to transfer
venue).

                                         16
2d 958, 959 (Fla. 3d DCA 1996).

      Here, as in Cooper Tire & Rubber Co. v. Estate of Chavez ex rel.

Hernandez, 8 So. 3d 1157 (Fla. 3d DCA 2009), the trial court abused its discretion

by not transferring the action to the county where the parties live and work and the

alleged wrongful acts took place.     The nominal defendant, KIDZ, only acted

through Dr. Marin in Collier County. Further, no witnesses have been shown to

work or live in Miami-Dade County. No basis has been shown to further burden

the courts and jurors of Miami-Dade County with this Collier-centric matter.

      To paraphrase this Court in two similar cases (appearing to have been

brought to Miami-Dade County for the convenience of a plaintiff’s attorneys,

which does not qualify as a basis to oppose the motion to transfer), “this is a

Collier County case which belongs in Collier County.” Hall v. R.J. Reynolds

Tobacco Co., 118 So. 3d 847, 848 & n.3 (Fla. 3d DCA 2013) (citing Della-Donna

v. Gore Newspaper Co., 390 So. 2d 87, 87–88 (Fla. 3d DCA 1980)).

      For these reasons, I respectfully dissent and would reverse the order denying

the appellants’ motion to transfer venue to Collier County.




                                        17